In a negligence action to recover damages for personal injuries, etc., the defendant Erich E. Runge appeals from so much of an order of the Supreme Court, Queens County (Durante, J.), dated April 4, 1985, as granted the plaintiffs’ motion for a protective order with respect to the defendant Runge’s notice to produce certain authorizations.
Appeal dismissed as moot, with costs to the appellant.
The notice to produce has since been complied with. Mangano, J. P., Gibbons, Weinstein and Eiber, JJ., concur.